Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00444-CR

                                      IN RE Juan Jesus FONSECA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 16, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Juan Jesus Fonseca filed this pro se petition for writ of mandamus on June 20,

2014, complaining of the trial court’s failure to rule on or forward a copy of his motion seeking

habeas corpus relief to the Texas Court of Criminal Appeals. Relator has been appointed trial

counsel to represent him in connection with his pending criminal charges. We conclude that any

original proceeding on the issue addressed in relator’s petition should be presented by relator’s

trial counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro

se mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also




1
  This proceeding arises out of Cause No. 2013CR9855, styled The State of Texas v. Juan Jesus Fonseca, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.
                                                                                      04-14-00444-CR


Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an application for leave to file his petition for writ of mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s request for leave to file is denied as moot.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-